This action was brought originally by Iva M. Loop in Lucas Common Pleas against The W. F. Broer Company for damages for personal injuries resulting from the alleged negligence of one of the company’s salesmen in placing a sample case in the aisle of a store in which Loop was employed and over which she stumbled.
Loop was employed as a clerk in the Kapp jewelry store and while in the performance of her duties fell over a sample ease which the jewelry salesman had‘placed at the end of a counter.
The evidence showed the store to be well lighted; that gray linoleum covered the floor; that the sample case was black, and Loop testified that if she had looked down she could have seen the case.
The Common Pleas entered judgment on the verdict for Loop, after refusing to direct a verdict for the company, which was affirmed by the Appeals.
The Company, in the Supreme Court, contends:
1. That the trial court erred in refusing to direct a verdict on the ground that
(a) There was no evidence of negligence on part of the salesman.
(b) Loop did not use ordinary care by failing to look where she was going.